COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ARTURO TENA JR.,                               §               No. 08-15-00152-CR

                       Appellant,               §                  Appeal from the

 v.                                             §                210th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §                (TC# 20140D01366)

                                              §
                                            ORDER

        On October 5, 2015, the court reporter notified the Court that the reporter’s record would

not be filed because Appellant had not made financial arrangements to pay for the record. On

October 6, 2015, the Court ordered the trial court to conduct a hearing to determine why the

reporter’s record had not been filed. A transcription of the hearing has been filed. The trial court

determined that Appellant would be provided with a reporter’s record at county expense.

Therefore, the court reporter is directed to prepare and file the record no later than January 4,

2016.

        IT IS SO ORDERED this 5th day of November, 2015.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.